Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 6 Line 2: Feature "C" is not illustrated in Figure 8
Page 6 Lines 5-6: "first and second dimples 58A and 58B may be…" should read "first and second dimples 58A, 58B may be…" .  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the longitudinal axis that intersect the standing ring (Claim 19) and "thickness of the standing ring" (Claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “linear” in claim 21, 23, 24, and 25 is a relative term which renders the claim indefinite. The term “linear” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The descriptor "linear" does not make sense in the current wording of the claim. How is a dimple linear? The linear relationship described is unclear, therefore, for further examination the details regarding a "linear" relationship shall be not considered in the claim interpretation for AIA  35 U.S.C. 102 and 103 rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

Claims 1, 2, 3, 12, 18, 19, 21, 22, 23, and 24 are rejected under 35 U.S.C. 102a(1) as being anticipated by Colloud (US 8485375 B2).
With respect to claim 1, Colloud discloses a polymeric container formed from a preform and configured for storing a commodity under pressure (Lines 64-67, Col 1), the polymeric container (Lines 16-18, Col 4) comprising: a base (3 figure 3 below) including a standing ring (5 figure 3 below) configured to support the container upright when the standing ring (5 figure 3 below)  is seated on a planar standing surface (Lines 30-33 Col 4); a curved diaphragm (11-7a figure 3 below) of the base (3 figure 3 below) extending from the standing ring to a center of the base; and a plurality of dimples (9 figure 3 below) defined by the base and evenly spaced apart along the standing ring. 

    PNG
    media_image1.png
    820
    826
    media_image1.png
    Greyscale

With respect to claim 2, Colloud discloses the container of Claim 1 (above), wherein the base is a champagne-style base (title and figure 3 above).
With respect to claim 3, Colloud discloses the container of Claim 1 (above), wherein each one of the plurality of dimples (9 figure 3 above) has an identical shape and size.  
With respect to claim 12, Colloud discloses the container of Claim 1 (above), wherein the plurality of dimples are round, oval, obround, or elliptical in shape (9 figure 3 above).  
With respect to claim 18, Colloud discloses the container of Claim 1 (above), wherein the plurality of dimples form an "X" pattern in relation to the curved diaphragm (figure 3 above).
With respect to claim 19, Colloud discloses the container of Claim 1 (above), wherein longitudinal axes (solid grey line figure 4 below) of each one of the plurality of dimples (9 figure 3 above) intersect the standing ring (5 figure 4 below).  

    PNG
    media_image2.png
    219
    451
    media_image2.png
    Greyscale

With respect to claim 21, Colloud discloses the container of Claim 1 (above), wherein each one of the plurality of dimples (9 figure 2 below) is linear along a center longitudinal axis (orange dotted lines figure 1 below) thereof extending through the standing ring (5 figure 2 below).  

    PNG
    media_image3.png
    572
    368
    media_image3.png
    Greyscale


With respect to claim 23, Colloud discloses the container of Claim 21 (above), wherein the center longitudinal axis (orange dotted line figure 4 – alt view below) of each one of the plurality of dimples (9 figure 3 above) intersects a heel (3 figure 4 – alt view below) of the base at an angle of less than 90° (Angle A figure 4 -alt view above) relative to the heel.

    PNG
    media_image4.png
    171
    451
    media_image4.png
    Greyscale

With respect to claim 24, Colloud discloses the container of Claim 21 (above), wherein the center longitudinal axis (orange dotted line figure 4– alt view above) of each one of the plurality of dimples (9 figure 3 above) intersects the curved diaphragm (16 figure 4– alt view above) of the base at an angle of less than 90° (Angle B figure 4 – alt view above) relative to the curved diaphragm.

Claims 1, 4, 5, 6, 7, 8, 17, and 25 are rejected under 35 U.S.C. 102a(1) as being anticipated by Boukobza (US 20090308835 A1).
With respect to claim 1, Boukobza discloses a polymeric container formed from a preform and configured for storing a commodity under pressure (Abstract), the polymeric container (Abstract) comprising: a base (3 figure 1A below) including a standing ring (5 figure 1B below) configured to support the container upright when the standing ring (5 figure 1B below)  is seated on a planar standing 

    PNG
    media_image5.png
    541
    363
    media_image5.png
    Greyscale

With respect to claim 4, Boukobza discloses the container of Claim 1 (above), wherein the plurality of dimples (7, 10 figure 1B above) includes first dimples (10 figure 1B above) and second dimples (7 figure 1B above), the second dimples (7 figure 1B above) are larger than the first dimples (10 figure 1B above), each one of the first dimples (10 figure 1B above) is between two of the second dimples (7 figure 1B above)  and each one of the second dimples (7 figure 1B above)  is between two of the first dimples (10 figure 1B above).  
With respect to claim 5, Boukobza discloses the container of Claim 4 (above), wherein the second dimples (7 figure 1A above) extend from the standing surface (5 figure 1A above) to along a heel (8 figure 1A above) of the base (3 figure 1A above).  

With respect to claim 7, Boukobza discloses the container of Claim 4 (above), wherein the second dimples (7 figure 1B above) have a total surface area that is larger than the first dimples (10 figure 1B above).  
With respect to claim 8, Boukobza discloses the container of Claim 4 (above), wherein the first dimples (10 figure 1B above) are shorter than the second dimples (7 figure 1B above).
With respect to claim 17, Boukobza discloses the container of Claim 1 (above), wherein the container includes 8-14 of the plurality of dimples (7,10 figure 1B above).  
With respect to claim 25, Boukobza discloses the container of Claim 5 (above), wherein: each one of the first dimples (10 figure 1C below)  is linear along a first center longitudinal axis (blue dotted line figure 1C below)  thereof extending through the standing ring (5 figure 1C below);  each one of the second dimples (7 figure 1C below)  is linear along a second center longitudinal axis (yellow dotted line figure 1C below)   thereof extending through the standing ring (5 figure 1C below); and wherein the first center longitudinal axes (blue dotted line figure 1C below) and the second center longitudinal axes (yellow dotted line figure 1C below) intersect in cross-section at a centerline (green solid line figure 1C below) of the standing ring.  

    PNG
    media_image6.png
    347
    582
    media_image6.png
    Greyscale


Claims 1, 16, and 20 are rejected under 35 U.S.C. 102a(1) as being anticipated by Adomaitis (US 3871541 A).
With respect to claim 1, Adomaitis discloses a polymeric container formed from a preform and configured for storing a commodity under pressure (Claim 1 line 63 col 3- line 3 col 4), the polymeric container (Claim 1 line 63 col 3) comprising: a base (13 figure 3 below) including a standing ring (orange circle figure 2 below) configured to support the container upright when the standing ring (orange circle figure 2 below)  is seated on a planar standing surface (figure 1 below); a curved diaphragm (10 figure 4 below) of the base (13 figure 3 below) extending from the standing ring to a center of the base; and a plurality of dimples (15 figure 2 below) defined by the base and evenly spaced apart along the standing ring.  

    PNG
    media_image7.png
    695
    449
    media_image7.png
    Greyscale

With respect to claim 16, Adomaitis discloses the container of Claim 1 (above), wherein the container (2 figure 3Z below) includes a body between the base (13 figure 3Z below) and a finish (green box figure 3Z below) of the container, the body includes a sidewall having a sidewall thickness (yellow 

    PNG
    media_image8.png
    651
    292
    media_image8.png
    Greyscale

With respect to claim 20, Adomaitis discloses the container of Claim 1 (above), further comprising a body defining an internal volume (figure 3 above) of the container, the body includes an upper body portion (black arrow figure 3 above), a lower body portion (grey arrow figure 3 above), and a waist (green arrow figure 3 above) between the upper body portion (black arrow figure 3 above) and the lower body portion (grey arrow figure 3 above); wherein the body is narrower at the waist (green arrow figure 3 above) as compared to the upper body portion (black arrow figure 3 above) and the lower body portion (grey arrow figure 3 above).  

Claims 1 and 9 are rejected under 35 U.S.C. 102a(1) as being anticipated by Howard (US 4850494 A).
With respect to claim 1, Howard discloses a polymeric container formed from a preform and configured for storing a commodity under pressure (Lines 10-15, Col 1), the polymeric container (Lines 8-10, Col 1) comprising: a base (16 figure 1 below)  including a standing ring (light orange figure 2 below) configured to support the container upright when the standing ring (light orange figure 2 below)  is seated on a planar standing surface (Abstract page 1); a curved diaphragm (20 figure 1 below) of the base (16 figure 1 below) extending from the standing ring to a center of the base; and a plurality of dimples (24 figure 2 below) defined by the base and evenly spaced apart along the standing ring.  

    PNG
    media_image9.png
    556
    384
    media_image9.png
    Greyscale

With respect to claim 9, Howard discloses the container of Claim 1, wherein the standing ring (light orange figure 2 above) extends along a line of symmetry of each one of the plurality of dimples (24 figure 2 above).  
Claim(s) 1, 10, and 11 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Hanan (US 20150144587 A1).
With respect to claim 1, Hanan discloses a polymeric container formed from a preform and configured for storing a commodity under pressure (100 figure 1 below), the polymeric container ([0065] page 8) comprising: a base (104 figure 8 below) including a standing ring (yellow circle figure 1 below) configured to support the container upright when the standing ring (yellow circle figure 1 below)  is seated on a planar standing surface; a curved diaphragm (orange line figure 8 below) of the base (104 figure 8 below) extending from the standing ring (yellow circle figure 1 below)  to a center of the base (black dashed line figure 8 below); and a plurality of dimples (184 and 176 figure 7 below) defined by the base and evenly spaced apart along the standing ring.  

    PNG
    media_image10.png
    712
    344
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    291
    451
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    319
    422
    media_image12.png
    Greyscale

With respect to claim 10, Hanan discloses the container of Claim 1, wherein the base has a surface area ratio of dimples to non-dimples of 3:1 ([0047] page 5).
With respect to claim 11, Hanan discloses the container of Claim 1, wherein the base has a surface area ratio of dimples to non-dimples of 6:1 ([0047] page 5).
Examiner Note: For claims 10 and 11 the surface area ratios of dimples to non-dimples are matters of design variation of the base as mentioned in paragraph 0047 (page 5) by varying the amount of ribs or rib heights these ratios are achievable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Colloud (US 8485375 B2) in view of Chiang (US 20170267390 A1).
s 13 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above in view of Colloud (US 8485375 B2). With respect to claim 13, Colloud discloses the container of Claim 1 (above in view of Colloud), wherein the container is configured to store the commodity having a CO2 level of at least 3.2gv. With respect to claim 14, Colloud further discloses the container of Claim 1 (above in view of Colloud), wherein the container is configured to store the commodity having a CO2 level of at least 4.2gv. Colloud failed to disclose a container able to store a CO2 of at least 3.2gv and 4.2gv. In a similar field on endeavor, namely pressurized bottles, Chiang discloses a container with the ability of storing a gas volume of CO2 level of 4.2gv (claims 13 and 14 page 20) for the purpose of containing carbonated soft drinks. It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have created a container like Collouds with the ability to store a commodity having a CO2 level of 4.2gv as taught by Chiang in order to allow for the storage of carbonated soft drinks.
Claim 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colloud (US 8485375 B2) in view of Krishnakumar (US 5989661 A).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 in view of Colloud (US 8485375 B2). Colloud discloses, the container of Claim 1, wherein at the standing ring the base has a thickness of at least 1mm. Colloud failed to disclose a standing ring with a minimum thickness of at least 1mm. In a similar field of endeavor, namely pressurized bottles, Krishnakumar taught of the relationships between bottle measurables, including standing ring thickness, in order to achieve a bottle fit for a specific end product (lines 29-34 col 11). In a specific example, Krishnakumar used a bottle which had a standing ring that is 2.4mm thick (line 35 col 8).  It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottle of Colloud to have a standing ring larger than 1mm, specifically 2.4mm, as taught by Krishnakumar in order to allow the bottle to be used “as refillable carbonated .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 in view of Colloud (US 8485375 B2). Colloud discloses the container of Claim 1, wherein the curved diaphragm includes a center portion at an axial center of the curved diaphragm, the center portion protrudes outwardly from the curved diaphragm away from an interior volume of the container. Colloud failed to disclose a protruding center portion meeting all of the criteria listed above. In a similar filed of endeavor, namely pressurized bottles, Krishnakumar taught of a curved diaphragm (128 figure 11 below) includes a center portion at an axial center (CL figure 11 below) of the curved diaphragm (128 figure 11 below), the center portion (129 figure 11 below) protrudes outwardly from the curved diaphragm (128 figure 11 below) away from an interior volume of the container. It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottle of Colloud to have a protruding center portion as taught by Krishnakumar in order to “further ensure accurate centering of the preform in the blow mold” (lines 30-32 col 3).

    PNG
    media_image13.png
    223
    476
    media_image13.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561 . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K.S./Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735